Citation Nr: 0603509	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  99-13 620A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disability other than PTSD 

3.  Entitlement to service connection for arthritis of the 
left shoulder.

4.  Entitlement to service connection for acne.

5.  Entitlement to service connection for diarrhea.

6.  Entitlement to service connection for sexual dysfunction.

7.  Entitlement to service connection for claimed eye 
disability (assessed as compound myopic stigmatism, 
refractive amblyopia and periodic exotropia).

8.  Entitlement to service connection for a thumb condition.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from August 1982 to 
February 1983, and from November 1990 to July 1991, including 
Persian Gulf service from January 1991 to June 1991.

This appeal arises before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision that 
denied entitlement to the matters listed on the title page.  
The veteran filed a notice of disagreement (NOD) in April 
1999, and the RO issued a statement of the case (SOC) 
addressing only the denial of service connection for PTSD in 
June 1999.  The veteran filed a substantive appeal in July 
1999.

In March 2000, the veteran and his spouse presented testimony 
during a hearing before RO personnel; a transcript of that 
hearing is of record. 

In September 2005, after RO certification of the appeal to 
the Board, additional evidence was associated with the claims 
file.  That evidence is addressed, below.   

The Board's decision addressing the claim for service 
connection for PTSD is set forth below.  The additional 
matters of service connection for a psychiatric disability 
other than PTSD, for arthritis of the left shoulder, for 
acne, for diarrhea, for sexual dysfunction, for eye 
disability, and for a  thumb condition-for which the veteran 
has completed the first of two actions required to place 
these matters in appellate status-are addressed in the 
remand following the order; these matters are being remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  The RO will notify the veteran when further 
action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for PTSD has been 
accomplished. 

2.  While the medical evidence as to diagnosis appears 
somewhat equivocal, the record does reflect diagnoses of 
PTSD, and the veteran participates in a PTSD support group.  

3.  The veteran did not engage in combat with the enemy.  

4.  No service records or other supporting documents have 
have corroborated the occurrence of any of the veteran's 
alleged in-service stressful experience.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claim for service 
connection for PTSD has been accomplished.  

Through a June 2003 notice letter and the June 1999 SOC 
together with supplemental SOC's (SSOC) issued in July 2001 
and June 2005, the RO notified the veteran and his 
representative of the legal criteria governing the claim, the 
evidence that had been considered in connection with the 
appeal, and the bases for the denial of the claim.  After 
each, they were afforded the opportunity to respond.  Hence, 
the Board finds that the veteran has received sufficient 
notice of the information and evidence needed to support his 
claims and has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the June 2003 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in connection with 
the current claim.  With respect to the fourth requirement, 
the Board notes that the veteran has not explicitly been 
advised to provide any evidence in his possession that 
pertains to his claims.  However, the claims file reflects 
that the veteran has submitted in support of his claims 
pertinent service medical records that he had in his 
possession.  Given that fact, and the RO's instructions to 
him (as noted above), the Board finds that the veteran has, 
effectively, been put on notice to provide any evidence in 
his possession that pertains to the claim.  Accordingly, on 
these facts, the RO's omission is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2004).]

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, VA 
receives a complete or substantially-complete application for 
VA-administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In this case, documents meeting the VCAA's notice 
requirements were furnished to the veteran after the rating 
action on appeal.  However, the lack of any pre-adjudication 
notice in this case has not, in any way, prejudiced the 
appellant.  The Court has also held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Board finds that, with respect to the matter herein 
decided, any delay in issuing section 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that the claim was 
fully developed and re-adjudicated after notice was provided, 
as reflected by the June 2005 SSOC.  As indicated above, the 
June 1999 SOC together with the SSOC's of July 2001 and June 
2005 notified the veteran what was needed to substantiate his 
claim and also identified the evidence that had been 
considered with respect to the claim.  Furthermore, in the 
June 2003 notice letter, the RO advised the veteran of VA's 
responsibilities to notify and assist him in his claims.  
After the notice letter and the June 2005 SSOC, the veteran 
was afforded an opportunity to respond.  The veteran has not 
identified any additional medical treatment providers from 
whom he wanted the RO to obtain records.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the matter herein 
decided.  The veteran's service medical records are 
associated with the claims file, as are his personnel records 
and treatment records from the Vet Center and the VA Medical 
Center (VAMC) in Brooklyn, New York, and medical records 
associated with a Social Security disability determination.  
In connection with his claim, the appellant has been afforded 
VA examinations, the reports of which are of record, along 
with the transcript of his .  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional, existing 
evidence, pertinent to the claim for service connection for 
PTSD, that needs to be obtained.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2004).  

As a final matter, the Board notes that, in September 2005, 
after RO certification of the appeal to the Board, additional 
evidence-consisting medical consultation and treatment 
records were added to the claims file.  Although the veteran 
has not waived initial RO consideration of these records-see 
38 C.F.R. § 20.1304 (2005)-a remand of this matter for the 
RO to initially consider these records is not warranted.  As 
is explained in more detail below, the Board's decision on 
the claim for service connection for turns on the question of 
whether there is credible evidence that the veteran's claimed 
stressor occurred, and the additional evidence received does 
not bear on that question.

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim for service connection for PTSD.


II. Analysis

In general, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or from aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires a medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
claimed in-service stressor(s) occurred.  38 C.F.R. § 
3.304(f).  [Parenthetically, the Board notes that a more 
recent amendment to 38 C.F.R. § 3.304(f), effective May 7, 
2002, which pertains to evidence necessary to establish a 
stressor based on personal assault, does not change the three 
criteria noted above, and is inapplicable to the claim on 
appeal.  See 38 C.F.R. § 3.304(f)(3) (2005).]

Initially, the Board notes the medical evidence is equivocal 
on the question of whether the veteran currently suffers from 
PTSD.  For example, although records from the Vet Center from 
as early as June 1999 and other records from the Brooklyn VA 
medical enter reflect PTSD diagnoses, a medical report from 
January 2001, prepared in conjunction with the veteran's 
Social Security disability determination, concluded that the 
veteran suffered from anxiety because the diagnostic criteria 
for PTSD were not met.  Social Security disability was 
awarded on the basis of affective disorder and cardiac 
"dysrhythmias" [sic].  A VA psychiatrist diagnosed the 
veteran with cocaine dependence, alcohol abuse and rule out 
PTSD in June 2002.  However, the Board also notes a diagnosis 
of PTSD in a March 2005 private medical report, and 
information of record reflecting that the veteran is involved 
in PTSD veterans' support groups.  

However, even assuming, without deciding, that the veteran 
met the first criterion for establishing service connection 
for the condition-a medical diagnosis of PTSD-the claim 
would still fail in the absence of credible evidence that a 
claimed stressor actually occurred. 

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999); Moran v. Principi, 17 Vet. App. 149 (2003). See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, the alleged stressor is not combat related, then 
the claimant's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

The veteran's military occupational specialty was as a 
material control accounting specialist.  He asserts, as in-
service stressful events, that he was subject to missile 
alerts, that he saw bodies and that he heard stories from 
fellow soldiers, that he saw the city of Riyadh on fire from 
missiles.  He also claimed that he delivered supplies to 
troops in the field and that was dangerous, involving 
potential exposure to combat.  On a follow-up questionnaire 
seeking additional details such as places, dates, names of 
casualties etc. to which the veteran responded in June 2003, 
he indicated that he was unable to recall places or dates.  

Initially, the Board notes that the veteran has not alleged, 
and the record does not establish, combat service.  The 
veteran served with the quartermaster corps and his 
occupational specialty is reported as a material control 
accounting specialist is not typically one associated with 
combat.  His personnel records covering his entire period of 
service include no suggestion whatsoever of his participation 
in any combat activity, and the veteran's DD-214 does not 
reflect any awards or decorations typically associated with 
combat.  

Under these circumstances, the Board is unable to accept the 
occurrence of the generally claimed incidents on the basis of 
his assertions alone; rather, there must be service or other 
evidence verifying the occurrence of the claimed stressor(s).  
In this case however, the occurrence of none of the veteran's 
specific in-service stressful experiences has been 
corroborated, and the record does not present any basis for 
further developing the record in this regard.  

Most of the veteran's alleged stressors-such as seeing a 
fire in the distance or making deliveries by truck and 
donning protective gear for missile alerts-are  general in 
description and involved events that would not be contained 
in a unit history or operational report.  Anecdotal 
experiences of this type simply cannot be verified 
independently.  See Cohen v. Brown, 10 Vet. App. 128, 134 
(1997) ("Anecdotal incidents, although they may be true, are 
not researchable.  In order to be researched, incidents must 
be reported and documented.").  Even if some of the claimed 
events-to include specific missile alerts-may be 
objectively verifiable, the appellant has not furnished any 
dates to enable the RO to attempt to do so.  The Board also 
notes that the RO repeatedly attempted to obtain morning 
reports associated with the veteran's unit during his period 
of service in the Persian Gulf and was informed that none 
were available 

Accordingly, there is no verified or verifiable stressor to 
support the claim.  While the veteran has been diagnosed with 
PTSD by his treating psychiatrist, such diagnosis is based on 
accounts of unverified stressors reported by the veteran.  
See Moreau, 9 Vet. App. at 396 (credible supporting evidence 
of the actual occurrence of an in-service stressor cannot 
consist solely of after-the-fact medical nexus evidence)

As there is no credible evidence that the claimed stressors 
occurred-an essential criterion for establishing service 
connection for PTSD-the Board must conclude that the 
criteria for service connection for PTSD are not met, and 
that the claim must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the- doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for PTSD is denied.


REMAND

In the March 1999 rating decision on appeal, the RO denied 
the appellant's claims for service connection for a 
psychiatric disability, to include PTSD, for arthritis of he 
left shoulder, for acne, for diarrhea, for sexual 
dysfunction, for eye disability (assessed as compound myopic 
stigmatism, refractive amblyopia and periodic exotropia), and 
for a thumb condition.  After receipt of the veteran's April 
19, 1999 NOD, the RO issued an SOC only as to the denial of 
PTSD.  

However, the Board construes the veteran's NOD as a general 
disagreement with the March 1999 rating, and an indication 
that additional evidence concerning one of claims, namely 
PTSD, could be obtained from the Vet Center.  The Board also 
notes that the veteran submitted another note in May 1999, 
generally disagreeing with the March 1999 rating, and, in 
September 1999, he filed correspondence titled motion for 
reconsideration, which further reflects the veteran's 
disagreement with the other matters as well as his intention 
to pursue those additional claims further.  

Thus, the Board finds that the veteran has timely initiated 
an appeal of the denial of service connection for psychiatric 
disability other than PTSD, for arthritis of the left 
shoulder, for acne, for diarrhea, for sexual dysfunction, for 
a claimed eye disability, and for a thumb condition.  See 
38 C.F.R. §§ 20.301, 20.302 (2005).  As the RO not issue a 
SOC as to those claims, the Board is required to remand these 
matters to the RO for issuance of a SOC.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  The Board emphasizes, 
however, that to obtain appellate review of any issue not 
currently in appellate status, a perfected appeal must be 
timely filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302 (2005).

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:
The RO should furnish to the veteran and 
his representative a SOC-as to the 
denial of service connection for 
psychiatric disability other than PTSD, 
for arthritis of the left shoulder, for 
acne, for diarrhea, for sexual 
dysfunction, for a claimed eye 
disability, and for a thumb condition-
along with a VA Form 9, and afford them 
the opportunity to submit a substantive 
appeal on those matters.  The appellant 
and his representative are hereby 
reminded that to obtain appellate review 
of any matter not currently in appellate 
status, a timely appeal must be 
perfected-on these matters, within 60 
days of the issuance of the SOC.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112). 



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


